Citation Nr: 0729245	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-08 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for left knee injury residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from July 1988 to December 
1988, December 1992 to September 1993, and February 2003 to 
November 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for left knee injury residuals, and assigned a 
disability rating of 10 percent.

The veteran previously had an appeal pending for service 
connection for right shoulder injury residuals.  That issue 
was resolved in a February 2006 rating decision, in which the 
RO granted service connection.

The Board notes that the veteran filed a notice of 
disagreement with a February 2005 rating decision denying 
service connection for post-traumatic stress disorder (PTSD).  
In April 2006, the RO issued a statement of the case with 
respect to that issue.  The claims file as the Board has 
received it does not contain a substantive appeal from the 
veteran with respect to the PTSD claim.  The Board refers the 
issue to the RO, to take appropriate action if the veteran 
has filed a timely substantive appeal.

The present appeal, for a higher initial rating for left knee 
injury residuals, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran contends that her left knee disability warrants a 
rating higher than 10 percent.  The RO assigned the rating 
based on the findings of a January 2004 VA medical 
examination.  After the veteran appealed the rating, the RO 
scheduled another VA examination, which was performed in 
October 2005.  At that time, the veteran was using a 
wheelchair because of a recent fracture, surgery, and cast on 
her right ankle.  Because the veteran was not able to walk, 
it was not possible to fully assess the impairment of her 
left knee at that time.  In order to obtain a clearer picture 
of the veteran's left knee impairment, without limitations 
imposed by incapacitation of the other lower extremity, the 
Board will remand the case for a new VA medical examination.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
comprehensive VA orthopedic examination 
to ascertain the current severity of her 
service-connected left knee disability.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  
Range of motion testing should be 
accomplished to allow for application of 
VA rating criteria.  In conducting such 
testing, the examiner should indicate the 
point (in degrees) at which any motions 
are limited by pain.  The examiner should 
also report whether any additional 
functional loss should be expected due to 
pain, weakness, fatigue, and 
incoordination, including during flare-
ups.

2.  After completion of the above, the RO 
should review the expanded record and 
determine whether a higher rating is 
warranted for the veteran's service-
connected left knee disability.  The 
veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case, and should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



